        Case 1:21-cv-01780-VSB-KHP Document 15 Filed 06/14/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                                      6/14/2021
                                                               :
Sandra Enid Valencia,                                          :
                                                               :   ORDER SCHEDULING CASE
                                                                   MANAGEMENT CONFERENCE
                             Plaintiff,                        :
                                                               :
                    -against-                                  : 1:21-cv-1780 (VSB) (KHP)
                                                               :
Commissioner of Social Security,                               :
                                                               :
                             Defendant.                        :
                                                               :
---------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge.

         The Court is in receipt of a response from the Plaintiff (ECF No. 11.) and an objection

from the Defendant (ECF No. 12.) regarding the Plaintiff’s challenge to a proceeding that was

conducted before an unconstitutionally appointed ALJ. A case management conference is

hereby scheduled on Thursday, June 17, 2021 at 11:30 a.m. Counsel for the parties are

directed to call the Court’s teleconference line: (866) 434-5269, access code: 4858267 at the

scheduled time.

         SO ORDERED.

 Dated:      June 14, 2021
             New York, New York

                                                                     KATHARINE H. PARKER
                                                                    United States Magistrate Judge
